Exhibit 10.3
 
 
 
 
 
 
 
 
AGCO CORPORATION
2006 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)
 
 
 

 



--------------------------------------------------------------------------------



 



AGCO CORPORATION
2006 LONG-TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)
     The AGCO Corporation 2006 Long-Term Incentive Plan has been established by
AGCO Corporation to (a) attract and retain persons eligible to participate in
the Plan; (b) motivate Participants, by means of appropriate incentives, to
achieve long-range goals; (c) provide incentive compensation opportunities that
are competitive with those of other similar companies; and (d) further identify
Participants’ interests with those of the Company’s other shareholders through
compensation that is based on the Company’s common stock; and thereby promote
the long-term financial interest of the Company and the Subsidiaries, including
the growth in value of the Company’s equity and enhancement of long-term
shareholder return.
ARTICLE I
GENERAL
     1.1 Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals (including transferees of Eligible Individuals to the
extent the transfer is permitted by the Plan and the applicable Award
Agreement), those persons who will be granted one or more Awards under the Plan,
and thereby become Participants in the Plan. In the discretion of the Committee,
a Participant may be granted any Award permitted under the provisions of the
Plan, and more than one Award may be granted to a Participant.
     1.2 Operation, Administration, and Definitions. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 6 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Article II of the Plan).
ARTICLE II
DEFINED TERMS
     In addition to the other definitions contained herein, the following
definitions shall apply:
     2.1 Award. The term “Award” means any award or benefit granted under the
Plan, including, without limitation, the grant of Options, SARs, Restricted
Stock Awards and Performance Share Awards.
     2.2 Award Agreement. The term “Award Agreement” is defined in Section 5.2.
     2.3 Board. The term “Board” means the Board of Directors of the Company.
     2.4 Change in Control. The term “Change in Control” shall mean a change in
the ownership of the Company, change in the effective control of the Company or
change in ownership of a substantial portion of the Company’s assets, as
described in Section 409A of the Code, including each of the following:

 



--------------------------------------------------------------------------------



 



     (a) A change in the ownership of the Company occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
possess more than fifty percent (50%) of the total fair market value or total
voting power of the stock of the Company (not including where any one person, or
more than one person acting as a group, who is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, acquires additional stock).
     (b) A change in the effective control of the Company is presumed (which
presumption may be rebutted by the Committee) to occur on the date that: any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company, or a majority of the members of the Board is replaced during any
twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election of such new directors.
     (c) A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one person, or more than one person acting as
a group, acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total fair market value equal to or more than forty
percent (40%) of the total fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions unless the assets are
transferred to (i) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly by the Company, (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty percent (50%) or
more of the total value or voting power of all of the outstanding stock of the
Company, or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person, or more
than one person acting as a group, that owns directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all of the
outstanding stock of the Company.
     2.5 Code. The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.
     2.6 Committee. The term “Committee” is defined in Section 8.1.
     2.7 Company. The term “Company” means AGCO Corporation, a Delaware
corporation.
     2.8 Effective Date. The term “Effective Date” means January 1, 2006.

2



--------------------------------------------------------------------------------



 



     2.9 Eligible Individual. The term “Eligible Individual” means any employee
of the Company or a Subsidiary and any Board member, consultant or other person
providing services to the Company or a Subsidiary. An Award may be granted to an
individual, in connection with hiring, retention or otherwise, prior to the date
the employee first performs services for the Company or the Subsidiaries,
provided that such Awards shall not become effective prior to the date the
individual first performs such services. However, only employees of the Company
or any Subsidiary shall be considered Eligible Individuals with respect to
Incentive Stock Options.
     2.10 Exchange Act. The term “Exchange Act” means the Securities Exchange
Act of 1934, as amended.
     2.11 Exercise Price. The term “Exercise Price” is defined in Section 3.1.
     2.12 Fair Market Value. The term “Fair Market Value” means, for any
particular date:
     (a) for any period during which the Stock shall be listed for trading on a
national securities exchange, the closing price per share of stock on such
exchange, or
     (b) for any period during which the Stock shall not be listed for trading
on a national securities exchange, but when prices for the Stock shall be
reported by the National Market System of the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), the last transaction price per
share as quoted by National Market System of NASDAQ, or
     (c) for any period during which the Stock shall not be listed for trading
on a national securities exchange or its price reported by the National Market
System of NASDAQ, but when prices for the Stock shall be reported by NASDAQ, the
closing bid price as reported by the NASDAQ, or
     (d) in the event neither Section 2.12 (a), (b) or (c) above shall be
applicable, the market price per share of Stock as determined in good faith by
the Committee using a reasonable valuation method based on the facts and
circumstances on the valuation date; provided, however, that the use of a value
per share of stock previously calculated shall not be reasonable if, as of the
date of grant, such valuation fails to reflect information available after the
date of valuation that may materially affect the value of the Company or if the
valuation per share of stock was calculated on a date more than twelve
(12) months prior to the date of grant.
     If Fair Market Value is to be determined as of a day when the securities
markets are not open, the Fair Market Value on that day shall be the Fair Market
Value on the preceding day when the markets were open. The provisions of this
Section 2.12 shall be interpreted in accordance with Section 409A of the Code
and the regulations issued thereunder and applicable accounting principles.

3



--------------------------------------------------------------------------------



 



     2.13 Incentive Stock Option. The term “Incentive Stock Option” means an
Option that is intended to satisfy the requirements applicable to an “incentive
stock option” described in section 422(b) of the Code.
     2.14 Non-Qualified Option. The term “Non-Qualified Option” means an Option
that is not intended to be an “incentive stock option” as that term is described
in section 422(b) of the Code.
     2.15 Option. The term “Option” means either an Incentive Stock Option or a
Non-Qualified Option and the grant of an Option entitles the Participant to
purchase shares of Stock at an Exercise Price established by the Committee.
     2.16 Participant. The term “Participant” means those Eligible Individuals
who are granted one or more Awards under the Plan.
     2.17 Performance Measures. The term “Performance Measures” means the
measurable performance objectives, if any, established by the Committee for a
Performance Period that are to be achieved with respect to an Award granted to a
Participant under the Plan. Performance Measures may be described in terms of
Company-wide objectives or in terms of objectives that are related to
performance of the division, Subsidiary, department or function within the
Company or a Subsidiary in which the Participant receiving the Award is employed
or on which the Participant’s efforts have the most influence. The achievement
of the Performance Measures established by the Committee for any Performance
Period will be determined without regard to the effect on such Performance
Measures of any acquisition or disposition by the Company of a trade or
business, or of substantially all of the assets of a trade or business, during
the Performance Period and without regard to any change in accounting standards
by the Financial Accounting Standards Board or any successor entity. The
Performance Measures established by the Committee for any Performance Period
under the Plan will consist of one or more of the following:
     (1) earnings per share and/or growth in earnings per share in relation to
target objectives, excluding the effect of extraordinary or nonrecurring items;
     (2) operating cash flow and/or growth in operating cash flow in relation to
target objectives;
     (3) cash available in relation to target objectives;
     (4) net income and/or growth in net income in relation to target
objectives, excluding the effect of extraordinary or nonrecurring items;
     (5) revenue and/or growth in revenue in relation to target objectives;
     (6) total shareholder return (measured as the total of the appreciation of
and dividends declared on the Stock) in relation to target objectives;
     (7) return on invested capital in relation to target objectives;

4



--------------------------------------------------------------------------------



 



     (8) return on shareholder equity in relation to target objectives;
     (9) return on assets in relation to target objectives; and
     (10) return on common book equity in relation to target objectives.
     If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or any other events or
circumstances, the Performance Measures are no longer suitable, the Committee
may in its discretion modify such Performance Measures or the related minimum
acceptable level of achievement, in whole or in part, with respect to a period
as the Committee deems appropriate and equitable, except where such action would
result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code, if applicable. In such case, the Committee will not
make any modification of the Performance Measures or minimum acceptable level of
achievement.
     2.18 Performance Period. The term “Performance Period” means with respect
to an Award, a period of not less than one (1) year within which the Performance
Measures relating to such Award are to be measured. Notwithstanding the
foregoing, up to 250,000 Performance Shares may have Performance Periods that
are less than one (1) year. The Performance Period will be established by the
Committee at the time the Award is granted.
     2.19 Performance Share. The term “Performance Share” means an Award that is
a grant of a right to receive shares of Stock that is contingent on the
achievement of performance or other objectives during a specified period.
     2.20 Plan. The Term “Plan” means the 2006 AGCO Corporation Long-Term
Incentive Plan as amended and/or restated from time to time.
     2.21 Restricted Stock. The term “Restricted Stock” means an Award that is a
grant of shares of Stock with such shares of Stock subject to a risk of
forfeiture or other restrictions or conditions that will lapse over a specified
period or upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.
     2.22 SAR. The term “SAR” means a stock appreciation right and the grant of
a SAR entitles the Participant to receive, in cash or Stock (as determined in
accordance with subsection 3.4), value equal to (or otherwise based on) the
excess of: (a) the Fair Market Value of a specified number of shares of Stock at
the time of exercise; over (b) an Exercise Price established by the Committee.
     2.23 Subsidiaries. The term “Subsidiary” means any corporation during any
period in which it is a “subsidiary corporation” (as that term is defined in
Code Section 424(f)) with respect to the Company.

5



--------------------------------------------------------------------------------



 



     2.24 Stock. The term “Stock” means shares of common stock of the Company,
par value $.01 per share.
     2.25 Ten Percent Shareholder. The term “Ten Percent Shareholder” means an
individual shareholder of the Company owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any parent or Subsidiary. For purposes of the preceding sentence, the
rules of Section 424 of the Code shall apply in determining stock ownership.
ARTICLE III
OPTIONS AND SARS
     3.1 Exercise Price. The “Exercise Price” of each Option and SAR granted
under this Article 3 shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option or
SAR is granted; except that the Exercise Price shall not be less than
one-hundred percent (100%) of the Fair Market Value of a share of Stock on the
date of grant (one-hundred and ten percent (110%) of the Fair Market Value on
such date in the event of an Incentive Stock Option granted to a Participant who
is a Ten Percent Shareholder).
     3.2 Exercise. An Option and a SAR shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee. Notwithstanding the foregoing, no Incentive Stock Options may be
exercisable more than ten (10) years after the date of grant (five (5) years
after the date of grant in the event of Incentive Stock Options granted to a
Participant who is a Ten Percent Shareholder).
     3.3 Payment of Option Exercise Price. The payment of the Exercise Price of
an Option granted under this Article 3 shall be subject to the following:
     (a) Subject to the following provisions of this Section 3.3, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Committee and described in Section 3.3(c),
payment may be made as soon as practicable after the exercise).
     (b) The Exercise Price shall be payable in cash or by tendering, by either
actual delivery of shares or by attestation, shares of Stock acceptable to the
Committee, and valued at Fair Market Value as of the day of exercise, or in any
combination thereof, as determined by the Committee.
     (c) The Committee may permit a Participant to elect to pay the Exercise
Price upon the exercise of an Option by irrevocably authorizing a third party to
sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any minimum tax withholding
resulting from such exercise.
     3.4 Settlement of Award. Shares of Stock delivered pursuant to the exercise
of an Option or SAR shall be subject to such conditions, restrictions and
contingencies as the

6



--------------------------------------------------------------------------------



 



Committee may establish in the applicable Award Agreement. Settlement of SARs
may be made in shares of Stock (valued at their Fair Market Value at the time of
exercise), in cash, or in a combination thereof, as determined in the discretion
of the Committee. The Committee, in its discretion, may impose such conditions,
restrictions and contingencies with respect to shares of Stock acquired pursuant
to the exercise of an Option or a SAR as the Committee determines to be
desirable.
     3.5 Incentive Stock Option Limits. To the extent the aggregate Fair Market
Value of Stock with respect to which Incentive Stock Options (whether granted
under this Plan or any other plan of the Company or any parent or Subsidiary of
the Company) are first exercisable by any Participant during any calendar year
exceeds $100,000, such Options, to the extent of the excess, shall be treated as
Non-Qualified Options.
ARTICLE IV
PERFORMANCE SHARE AWARDS
     At the time a Performance Share Award is granted, the Committee may
designate whether such Performance Share Award being granted to the Participant
is intended to be “performance-based compensation” as that term is used in
section 162(m) of the Code. Any such Performance Share Awards designated as
intended to be “performance-based compensation” shall be conditioned on the
achievement of one or more Performance Measures, over a specified Performance
Period. Prior to payment of such Performance Shares, the Committee must certify
in writing that the Performance Measures and other material terms of the Award
were in fact satisfied.
     For Performance Share Awards intended to be “performance-based
compensation,” the grant of the Awards and the establishment of the Performance
Measures shall be made during the period required under Section 162(m) of the
Code.
ARTICLE V
TERMS AND CONDITIONS OF ALL AWARDS
     5.1 The number of shares of Stock as to which a Award may be granted will
be determined by the Committee in its sole discretion, subject to the provisions
of Section 6.2(a) as to the total number of shares available for grants under
the Plan and subject to the limits on Options and SARs in the following
sentence. On such date as required by Section 162(m) of the Code and the
regulations thereunder for compensation to be treated as qualified
performance-based compensation, the maximum number of shares of Stock with
respect to which Options, SARs, Restricted Stock Awards or Performance Shares
may be granted during any calendar year period to any Participant may not exceed
five-hundred thousand (500,000). If, after grant, an Award is cancelled, the
cancelled Award shall continue to be counted against the maximum number of
shares for which options may be granted to Participant as described in this
Section 5.1.
     5.2 Each Award will either be evidenced by an “Award Agreement” in such
form and containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals
that must be achieved as a

7



--------------------------------------------------------------------------------



 



condition to vesting or payment of the Award, or be made subject to the terms of
an Award program, containing such terms, conditions and restrictions as the
Committee may determine to be appropriate, including without limitation,
Performance Goals that must be achieved as a condition to vesting or payment of
the Award. Each Award Agreement or Award program is subject to the terms of the
Plan and any provisions contained in the Award Agreement or Award program that
is inconsistent with the Plan are null and void.
     5.3 The date an Award is granted will be the date on which the Committee
has approved the terms and conditions of the Award and has determined the
recipient of the Award and the number of shares covered by the Award, and has
taken all such other actions necessary to complete the grant of the Award.
     5.4 The terms of an Award may provide that the Award will be forfeited and
that the Participant will be obligated to turn over to the Company the proceeds
of an Award in the event that the Participant violates any post-termination
obligations that the Participant has to the Company or any Subsidiary including,
without limitation, any obligation not to compete with the Company or any
Subsidiary (regardless of whether such obligation is enforceable under
applicable law), not to solicit employees, customers or clients of the Company
or any Subsidiary, to maintain the confidentiality of information belonging to
the Company or any Subsidiary, or not to disparage the Company or any Subsidiary
or any of their affiliates.
ARTICLE VI
OPERATION AND ADMINISTRATION
     6.1 Effective Date. The Plan became effective as of the Effective Date and
was previously approved by the shareholders of the Company. Awards granted under
the Plan prior to approval by the shareholders that were contingent on such
approval are effective. The Plan, as amended and restated, is effective as of
January 1, 2008 and does not require further shareholder approval. The Plan
shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided,
however, that, to the extent required by the Code, no Incentive Stock Option may
be granted under the Plan on or after January 1, 2016.
     6.2 Shares Subject to Plan. The shares of Stock for which Awards may be
granted under the Plan shall be subject to the following:
     (a) Subject to the following provisions of this subsection 6.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be five million (5,000,000).
     (b) For purposes of calculating the total number of shares of Stock
available under this Plan for grants of Awards, (i) the grant of an Award of
Options, Restricted Stock Awards, SARs or a Performance Share Award shall be
deemed to be equal to the maximum number of shares of Stock which may be issued
under the Award, (ii) subject

8



--------------------------------------------------------------------------------



 



to the provisions of this Section 6.2 there shall again be available for Awards
under this Plan all of the following: (A) shares of Stock represented by Awards
which have been cancelled, forfeited, surrendered or terminated or which expire
unexercised and (B) the excess portion of variable Awards, such as SARs and
Performance Share Awards, which become fixed at less than their maximum
limitations.
     (c) If the Exercise Price of any stock option granted under the Plan or any
prior equity incentive plan of the Company is satisfied by tendering shares of
Stock to the Company (by either actual delivery or by attestation), only the
number of shares of Stock issued net of the shares of Stock tendered shall be
deemed delivered for purposes of determining the maximum number of shares of
Stock for delivery under the Plan.
     (d) Subject to Article VII, in the event of a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
Committee shall adjust Awards to preserve the benefits or potential benefits of
the Awards. Action by the Committee may include: (i) adjustment of the number
and kind of shares which may be delivered under the Plan and the applicable
limits under the Plan; (ii) adjustment of the number and kind of shares subject
to outstanding Awards; (iii) adjustment of the Exercise Price of outstanding
Options and SARs; and (iv) any other adjustments that the Committee determines
to be equitable; provided, however that any adjustments to the number of shares
subject to an Award and the Exercise Price to be paid therefor, shall be
proportionately adjusted to reflect such transaction and only such transaction
on a pro rata basis such that the aggregate Exercise Price of such Awards, if
any, is not less than the aggregate Exercise Price before such transaction. The
foregoing adjustment and the manner of application of the foregoing provisions
shall be determined by the Committee in its sole discretion and to the extent
not prohibited under Section 409A of the Code and the regulations thereunder.
Any such adjustment may provide for the elimination of any fractional share
which might otherwise become subject to an Award.
     6.3 General Restrictions. Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:
     (a) Notwithstanding any other provisions of the Plan, the Company shall
have no liability to deliver any shares of Stock under the Plan or make any
other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.
     (b) To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
     6.4 Tax Withholding. All Awards under the Plan are subject to withholding
or payment of all applicable taxes, and the Committee may condition the delivery
of any shares or

9



--------------------------------------------------------------------------------



 



other benefits under the Plan on satisfaction of the applicable withholding
obligations. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit such withholding obligations to be satisfied through cash payment by the
Participant or through the surrender of shares of Stock to which the Participant
is otherwise entitled under the Plan.
     6.5 Section 409A of the Code. Notwithstanding anything to the contrary
contained herein, Awards granted under this Plan are not intended to be treated
as deferred compensation within the meaning of Section 409A of the Code. Towards
that end, the Plan will be administered and construed by the Committee in a
manner to fulfill such intent. Notwithstanding the foregoing, none of the
Company, its Subsidiaries or the Committee shall be liable to any Participant if
any Award fails to be exempt from, or to be in compliance with, Section 409A of
the Code.
     6.6 Use of Shares. Subject to the overall limitation on the number of
shares of Stock that may be delivered under the Plan, the Committee may use
available shares of Stock as the form of payment for compensation, grants or
rights earned or due under any other compensation plans or arrangements of the
Company or a Subsidiary, including the plans and arrangements of the Company or
a Subsidiary assumed in business combinations.
     6.7 Dividends and Dividend Equivalents. An Award other than an Option or
SAR Award may provide the Participant with the right to receive dividend
payments or dividend equivalent payments with respect to Stock subject to the
Award (both before and after the Stock subject to the Award is earned, vested,
or acquired), which payments may be either made currently or credited to an
account for the Participant, and may be settled in cash or Stock as determined
by the Committee. Any such settlements, and any such crediting of dividends or
dividend equivalents or reinvestment in shares of Stock, may be subject to such
conditions, restrictions and contingencies as the Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.
     6.8 Payments. Awards may be settled through cash payments, the delivery of
shares of Stock, or combination thereof, as the Committee shall determine
provided that, in the case of Restricted Stock Awards and Performance Share
Awards, such settlement shall be made within two and a half (2-1/2) months after
the later of (i) the last day of the Participant’s taxable year during which the
Award is no longer subject to a substantial risk of forfeiture or (ii) the last
day of the Company’s taxable year during which the Award is no longer subject to
a substantial risk of forfeiture. Any Award settlement, including payments
thereof or delivery of Stock, may be subject to such conditions, restrictions
and contingencies as the Committee shall determine. Each Subsidiary shall be
liable for payment of cash due under the Plan with respect to any Participant to
the extent that such benefits are attributable to the services rendered for that
Subsidiary by the Participant. Any disputes relating to liability of a
Subsidiary for cash payments shall be resolved by the Committee.
     6.9 Transferability. Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.

10



--------------------------------------------------------------------------------



 



     6.10 Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.
     6.11 Action by Company or Subsidiary. Any action required or permitted to
be taken by the Company or any Subsidiary shall be by resolution of its Board,
or by action of one or more members of the Board (including a committee of the
Board) who are duly authorized to act for the Board, or (except to the extent
prohibited by applicable law or applicable rules of any stock exchange) by a
duly authorized officer of such company.
     6.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
     6.13 Limitation of Implied Rights.
     (a) Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in their sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.
     (b) The Plan does not constitute a contract of employment or service, and
selection as a Participant will not give any participating employee or service
provider the right to be retained in the employ or service of the Company or any
Subsidiary, nor any right to claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. Except as
otherwise provided in the Plan, no Award under the Plan shall confer upon the
holder thereof any rights as a shareholder of the Company prior to the date on
which the individual fulfills all conditions for receipt of such rights and
issuance of Stock to such individual.
     6.14 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
     6.15 Governing Law. This Plan and all Awards granted hereunder shall be
governed by the laws of the State of Delaware, except to the extent federal law
applies.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
CHANGE IN CONTROL
     Subject to the provisions of Section 6.2(d) (relating to the adjustment of
shares), and except as otherwise provided in the Plan or the Award Agreement
reflecting the applicable Award, upon the occurrence of a Change in Control:
(a) all outstanding Options shall become fully exercisable; (b) all outstanding
SARs shall become fully exercisable; and (c) all Restricted Stock and
Performance Shares shall become fully vested.
     Notwithstanding any provision of any Award Agreement, in the event of or in
anticipation of a Change in Control, the Committee in its discretion may
(a) declare that some or all outstanding Options, SARs and/or Restricted Stock
Awards previously granted under the Plan, whether or not then exercisable or
vested, shall terminate as of a date before or on the Change in Control without
any payment to the holder thereof (other than repayment of the purchase price,
if any, paid for Restricted Stock Awards), provided that, in the case of Options
and SARs, the Committee gives prior written notice to the Participants of such
termination and gives such Participants the right to exercise the outstanding
Options or SARs for at least seven (7) days before such date to the extent then
exercisable (or to the extent such Options or SARs would have been exercisable
as of the Change in Control); (b) terminate before or on the Change in Control
some or all outstanding Awards previously granted under the Plan, whether or not
then exercisable, vested or earned and payable, in consideration of payment to
the holder thereof, (i) with respect to each share of Stock for which the Option
or SAR is then exercisable (or for which the Option or SAR would have been
exercisable as of the Change in Control), of the excess, if any, of the Fair
Market Value on such date of the Stock subject to such portion of the Option or
SAR over the exercise or base price (provided that outstanding Options or SARs
that are not then exercisable and that would not become exercisable on the
Change in Control, and Options or SARs with respect to which the Fair Market
Value of the Stock subject to the Options or SARs does not exceed the exercise
or base price, shall be cancelled without any payment therefor), (ii) with
respect to Restricted Stock Awards that are not then nonforfeitable and
transferable (but that would have become nonforfeitable and transferable as of
the Change in Control) in exchange for the payment equal to the difference
between the then Fair Market Value of the shares of Stock subject to the
Restricted Stock Award less the unpaid purchase price, if any, for such shares
or (iii) with respect to Performance Shares that are not then earned and payable
(but that would have become earned and payable as of the Change in Control) in
exchange for a payment equal to the amount which would have been payable under
such Performance Share Awards; (c) terminate before or on the Change in Control
some or all outstanding Performance Share Awards previously granted under the
Plan that are not then earned and payable (and that would not have become earned
and payable as of the Change in Control) without any payment to the holder
thereof or (d) take such other action as the Committee determines to be
reasonable under the circumstances to permit the Participant to realize the
value of the Award (which value for purposes of Awards that are not then
exercisable, vested or payable and that would not become exercisable, vested or
payable as of the Change in Control, and Options or SARs with respect to which
the Fair Market Value of the Stock subject to the Options or SARs does not
exceed the exercise or base price, shall be deemed to be zero). The payments
described in (b) above may be made in any manner the Committee determines,
including in cash, stock or other property (whether or not part of the
consideration of the Change

12



--------------------------------------------------------------------------------



 



in Control). The Committee may take the actions described in (a) or (b) above
with respect to Awards that are not then exercisable whether or not the
Participant will receive any payment therefor. The Committee in its discretion
may take any of the actions described in this Article VII contingent on
consummation of the Change in Control and with respect to some or all
outstanding Awards, whether or not then exercisable, vested or payable or on an
Award-by-Award basis, which actions need not be uniform with respect to all
outstanding Awards. However, the Awards shall not be terminated to the extent
that written provision is made for their continuance, assumption or substitution
by the Company or a successor employer or its parent or subsidiary in connection
with the Change in Control.
ARTICLE VIII
COMMITTEE
     8.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Article 8. So long as the Board has a Compensation
Committee, the Compensation Committee shall constitute the committee unless
expressly determined otherwise by the Board. In the event that the Board does
not have a Compensation Committee or the Board expressly determines that the
Compensation Committee shall not be the Committee, the members of the Committee
shall be selected by the Board and the Committee shall be comprised of two or
more members of the Board who are not employees, former employees or officers of
the Company or receive remuneration from the Company in any capacity other than
as a director. If the Committee does not exist, or for any other reason
determined by the Board, the members of the Board deemed to meet such
independence standards by the Board may take any action under the Plan that
would otherwise be the responsibility of the Committee.
     8.2 Powers of Committee. The Committee’s administration of the Plan shall
be subject to the following:
     (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by
Article IX) to cancel or suspend Awards.
     (b) The Committee may, without amending the Plan, provide for different
terms and conditions for the Awards granted to Participants who are foreign
nationals or employed outside the United States in order to accommodate
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters,
and may make such awards pursuant to sub-plans and other appropriate means.
     (c) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend, and rescind any rules and regulations relating to the
Plan, to determine the terms and provisions of any Award Agreement made pursuant
to the Plan,

13



--------------------------------------------------------------------------------



 



and to make all other determinations that may be necessary or advisable for the
administration of the Plan.
     (d) Any interpretations of the Plan by the Committee and any decisions made
by it under the Plan are final and binding on all persons.
     (e) In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the articles
and by-laws of the Company and applicable state corporate law.
     8.3 Delegation by Committee. Except to the extent prohibited by applicable
law or the applicable rules of a stock exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.
     8.4 Information to be Furnished to Committee. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, service,
termination of employment or service, leave of absence, reemployment and
compensation shall be conclusive on all persons unless determined by the
Committee to be incorrect. Participants and other persons entitled to benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.
ARTICLE IX
AMENDMENT AND TERMINATION
     The Board may, at any time, amend or terminate the Plan, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), materially adversely affect the rights of any Participant
or beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; provided that adjustments pursuant to
Section 6.2(d) and amendments to allow the Plan and the Awards issued thereunder
to comply with the provisions of Section 409A of the Code and the regulations
and other applicable law thereunder or to be exempt from Section 409A of the
Code shall not be subject to the foregoing limitations of this Article IX.
     Notwithstanding the foregoing, no amendment that (i) materially increases
the benefits accruing to Participants under the Plan, (ii) materially expands
the definition of Eligible Individuals or (iii) otherwise requires shareholder
approval under applicable laws or exchange rules shall be effective until such
amendment has been approved by stockholders of the Company.

14